DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive.
Regarding independent claims 11, 21 and 31:
Applicant submitted (Remarks, pages 11-18) that the cited art does not disclose or suggest “wherein said set of predetermined combinations include one or more of the following: one or more combinations in which an uplink reference signal occupies a first symbol after a first scheduled transmission time interval, and any additional transmission time intervals follow said uplink reference signal; or one or more combinations in which uplink reference signal transmissions occupy both a first scheduled symbol and a predetermined symbol in each of the one or more combinations” as cited in the independent claim 11. The examiner respectfully disagrees.
Takeda teaches “wherein said set of predetermined combinations include one or more of the following: one or more combinations in which an uplink reference signal occupies a first symbol after a first scheduled transmission time interval, and any additional transmission time intervals follow said uplink reference signal”. In [0096], Takeda discloses “a shared symbol is placed for every three short TTIs (that is, every six symbols), and, on each shared symbol, the DM-RSs for the PUSCHs in three subsequent short TTIs are multiplexed”; In [0097], Takeda discloses “For example, in arrangement pattern 10, symbol 3 of normal TTI (subframe) 1 is shared by short TTI 1 in slot 0 of normal TTI 1, short TTI 2, which bridges over slot 0 and slot 1, and short TTI 3 in slot 1. That is, the DM-RSs for PUSCHs in a number of short TTIs belonging to different slots are multiplexed on this symbol 3”; and in [0098], Takeda further discloses “Symbol 10 in normal TTI 1 is shared by short TTI 4 of normal TTI 1, short TTI 5, which bridges over normal TTI 1 and normal TTI 2, and short TTI 0 of normal TTI 2. That is, the DM-RSs for PUSCHs in a number of short TTIs belonging to different slots are multiplexed on symbol 10”. As shown in the corresponding FIG. 10, the DM-RS occupies a first symbol (i.e., symbol 3) after a first sTTI (i.e., sTTI 0), and additional sTTIs (i.e., sTTI1-sTTI3) follow the DM-RS on symbol 3.
Takeda teaches “wherein said set of predetermined combinations include one or more of the following: … or one or more combinations in which uplink reference signal transmissions occupy both a first scheduled symbol and a predetermined symbol in each of the one or more combinations”. In, [0059], Takeda discloses “a DM-RS is allocated to the first symbol of every short TTI, it is equally possible to allocate DM-RSs to other symbols as well”. As shown in the corresponding FIG. 2, a DM-RS occupies the first symbol, and other DM-RSs occupy predetermined symbols, i.e., on the first symbol of each of the remaining scheduled sTTIs.
Therefore, for the reasons shown above, the prior art by Sahlin, Lee and Takeda clearly teaches all the limitations in independent claims 11, 21 and 31.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 15-16, 18-21, 25-31 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sahlin et al. (US 2018/0242347, relying on the provisional application 62/335,763) in view of Lee et al. (US 2019/0090276, relying on the provisional application 62/314,396) and Takeda et al. (US 2019/0190763).
Regarding Claim 11, Sahlin teaches a method, comprising:
recovering a single uplink grant ([0066] configuration for uplink transmission (as transmitted in step S102 and received as in step S202) from a downlink transmission made by a network node ([0073] the short TTI configuration is signaled by the network node 200 transmitting a slow grant), wherein said single uplink grant ([0060] uplink grant; [0073] slow grant) identifies one combination from a set of predetermined combinations ([0076] Reference is here made to FIGS. 6-14 schematically illustrating short TTI configurations in a subframe and FIGS. 15-19 schematically illustrating uplink grants for short TTI configurations according to embodiments; [0086] A short TTI configuration index field of 3 bits can thus be introduced in a slow grant or by RRC configurations, with an example mapping of configurations given in Table 1 (i.e., Table 1 lists the set of combinations, and the configuration index field identifies one combination)) of one or more transmission time intervals and one or more uplink reference signal transmissions ([0069] the uplink short TTI configurations define the positions of reference symbols and data symbols for short TTI operation; [0081] FIG. 9(a) shows an example of short TTI configuration in a subframe with four 2-symbol short TTIs and two 3-symbol short TTIs. ... a DMRS symbol is transmitted at the beginning of each short TTI. … The example shown in FIG. 10 explicitly specifies the short TTIs, i.e., short TTI 2 and short TTI 5, where dynamic DMRS insertion is applied; [0087] Since the RS pattern in FIGS. 6-14 are slot contained, i.e. the DMRS pattern simply repeats in all slots, it is possible to extend table 1 to include short TTI configurations where the first slot and the second slot follow different RS patterns), the set of predetermined combinations including at least one combination of two or more transmission time intervals and one or more uplink reference signal transmissions ([0081] FIG. 9(a) shows an example of short TTI configuration in a subframe with four 2-symbol short TTIs and two 3-symbol short TTIs (i.e., two or more TTIs) ... a DMRS symbol is transmitted at the beginning of each short TTI. … The example shown in FIG. 10 explicitly specifies the short TTIs, i.e., short TTI 2 and short TTI 5, where dynamic DMRS insertion is applied).
controlling data transmissions in said one or more transmission time intervals of the identified combination ([0064] The wireless device 300a, 300b performs a data transmission on PUSCH for short TTI operation; [0063] receiving configuration for uplink transmission from a network node; [0060] The wireless device 300a, 300b receives, from the network node 200, a fast grant comprising scheduling of an uplink short TTI transmission for the wireless device).
	However, Sahlin does not teach controlling data transmissions in said one or more transmission time intervals of the identified combination, scheduled by the single uplink grant, wherein said set of predetermined combinations include one or more of the following: one or more combinations in which an uplink reference signal occupies a first symbol after a first scheduled transmission time interval, and any additional transmission time intervals follow said uplink reference signal; or one or more combinations in which uplink reference signal transmissions occupy both a first scheduled symbol and a predetermined symbol in each of the one or more combinations.
In an analogous art, Lee teaches controlling data transmissions in said one or more transmission time intervals of the identified combination, scheduled by the single uplink grant ([0107] when multi-TTI scheduling is performed on a plurality of TTIs sharing a DMRS via a UL grant, information on whether or not a plurality of the TTIs sharing the DMRS are scheduled can be explicitly signaled by including a new field in DCI or reinterpreting a legacy field; [0103] When DMRSs for a plurality of TTIs are transmitted in a specific symbol at the same time on a U-band, it may be able to define a rule that a plurality of the TTIs are scheduled to a single UE).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee’s method with Sahlin’s method so that data is transmitted as soon as possible within a short time period using a short TTI (transmission time interval) for a service/UE sensitive to latency and a response is transmitted within a short time period in response to the data. Moreover, the signaling for uplink resource grant can be reduced by the multi-TTI scheduling.
	The combination of Sahlin and Lee does not teach wherein said set of predetermined combinations include one or more of the following: one or more combinations in which an uplink reference signal occupies a first symbol after a first scheduled transmission time interval, and any additional transmission time intervals follow said uplink reference signal; or one or more combinations in which uplink reference signal transmissions occupy both a first scheduled symbol and a predetermined symbol in each of the one or more combinations.
	In an analogous art, Takeda teaches wherein said set of predetermined combinations include one or more of the following: one or more combinations in which an uplink reference signal occupies a first symbol after a first scheduled transmission time interval, and any additional transmission time intervals follow said uplink reference signal ([0096] a shared symbol is placed for every three short TTIs (that is, every six symbols), and, on each shared symbol, the DM-RSs for the PUSCHs in three subsequent short TTIs are multiplexed; [0097] For example, in arrangement pattern 10, symbol 3 of normal TTI (subframe) 1 is shared by short TTI 1 in slot 0 of normal TTI 1, short TTI 2, which bridges over slot 0 and slot 1, and short TTI 3 in slot 1. That is, the DM-RSs for PUSCHs in a number of short TTIs belonging to different slots are multiplexed on this symbol 3; [0098] Symbol 10 in normal TTI 1 is shared by short TTI 4 of normal TTI 1, short TTI 5, which bridges over normal TTI 1 and normal TTI 2, and short TTI 0 of normal TTI 2. That is, the DM-RSs for PUSCHs in a number of short TTIs belonging to different slots are multiplexed on symbol 10 (i.e., the DM-RS on symbol 3 occupies the first symbol after sTTI 0, and additional sTTIs (sTTI1-sTTI3) follow the DM-RS)); or
one or more combinations in which uplink reference signal transmissions occupy both a first scheduled symbol and a predetermined symbol in each of the one or more combinations ([0059] a DM-RS is allocated to the first symbol of every short TTI, it is equally possible to allocate DM-RSs to other symbols as well … allocate DM-RSs, which serve as reference signals upon demodulating data, to the first symbol in short TTIs; FIG. 2 (i.e., first symbols in sTTI 1, sTTI 2 … are the predetermined symbols occupied by DM-RS)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Takeda’s method with Sahlin’s method so that when it is allowed to multiplex DM-RSs pertaining to a number of short TTIs that cross the boundary between slots and the boundary between normal TTIs (subframe boundary), upon the same symbol, it becomes easy to reuse the arrangement of DM-RSs used in existing LTE systems (Takeda [0099]).

Regarding Claim 15, the combination of Sahlin, Lee and Takeda, specifically Sahlin teaches wherein the identified combination comprises one transmission time interval for one uplink data transmission by a communication device, and one or more uplink reference signal transmissions ([0093] FIG. 15 illustrates the proposed uplink grants for short TTI configuration 0. For short TTI configuration 0 with 7-symbol short TTIs, the detected slow grant is valid for two subframes later (i.e., FIG. 15 shows the configuration of one sTTI with one DMRS)).

Regarding Claim 16, the combination of Sahlin, Lee and Takeda, specifically Sahlin teaches wherein said set of predetermined combinations further include:
one or more combinations in which a single uplink reference signal occupies the first scheduled symbol, and one or more transmission time intervals occupy a contiguous set of symbols immediately after the uplink reference signal transmission ([0079] FIG. 8 illustrates an example of short TTI configurations in a subframe with 3- or 4-symbol TTI lengths. Compared to the configuration shown in FIG. 7, the DMRS overhead is increased for this 3/4 symbol short TTI configuration, since there are 2 symbols used for DMRS within each slot; [0080] The benefit of having a DMRS symbol transmitted at the beginning of each short TTI is that the network node 200 might be able to start decoding the data right after the channel estimation).

Regarding Claim 18, the combination of Sahlin, Lee and Takeda, specifically Sahlin teaches wherein said set of predetermined combinations comprises at least one of: (i) a subset of combinations in which one or more transmission time intervals and one or more uplink reference signal transmissions occupy a contiguous series of symbols ending with the last symbol of a sub-frame ([0071] the configurations are fixed for each subframe. In an embodiment, the length of each short TTI is fixed for each subframe for the wireless device 300a. Put differently, the configurations to be used in different subframes are independently assignable; [0093] For short TTI configuration 0 with 7-symbol short TTIs, the detected slow grant is valid for two subframes later. For other short TTI configurations, i.e., the configurations with short TTI lengths no greater than 4 symbols, the detected slow grant is valid for the next subframe); or
(ii) a subset of combinations in which one or more transmission time intervals and one or more uplink reference signal transmissions occupy a contiguous series of symbols ending with the last symbol of the first half of a sub-frame ([0084] the short TTI configurations are slot contained. That is, there is no short TTI across the slot boundary).

Regarding Claim 19, the combination of Sahlin, Lee and Takeda, specifically Sahlin teaches wherein said single uplink grant indicates at least one of: (i) the number of said uplink transmission time intervals for use by a communication device, (ii) the first symbol of a contiguous set of symbols occupied by the one or more uplink transmission time intervals and the one or more uplink reference signal transmissions, or
(iii) the location of the one or more uplink reference signal transmissions within said contiguous set of symbols ([0079] FIG. 8 illustrates an example of short TTI configurations in a subframe with 3- or 4-symbol TTI lengths. Compared to the configuration shown in FIG. 7, the DMRS overhead is increased for this 3/4 symbol short TTI configuration, since there are 2 symbols used for DMRS within each slot; [0081] In the configuration of FIG. 9(a), a DMRS symbol is transmitted at the beginning of each short TTI; [0135] The wireless device needs to know the sTTI length used for sPUSCH transmission and it needs to know the DMRS positions. These two parameters can in principle be configured separately).

Regarding Claim 20, the combination of Sahlin, Lee and Takeda, specifically Sahlin teaches wherein said one or more uplink reference signals are uplink demodulation reference signals ([0069] the uplink short TTI configurations define the positions of reference symbols and data symbols for short TTI operation. According to an embodiment the reference symbols are uplink demodulation reference signals).

Regarding Claim 21, Sahlin teaches an apparatus comprising: a processor ([0104] Processing circuitry 210 is provided using any combination of one or more of a suitable central processing unit (CPU), multiprocessor, microcontroller, digital signal processor (DSP), etc) and memory including computer program code ([0104] capable of executing software instructions stored in a computer program product 2410a (as in FIG. 24), e.g. in the form of a storage medium 230), wherein the memory and computer program code are configured to, with the processor, cause the apparatus at least to: control downlink transmission of a single uplink grant ([0066] configuration for uplink transmission (as transmitted in step S102 and received as in step S202)) for one or more uplink data transmissions by a communication device ([0060] The wireless device 300a, 300b receives, from the network node 200, a fast grant comprising scheduling of an uplink short TTI transmission for the wireless device), wherein said single uplink grant identifies one combination from a set of predetermined combinations ([0076] Reference is here made to FIGS. 6-14 schematically illustrating short TTI configurations in a subframe and FIGS. 15-19 schematically illustrating uplink grants for short TTI configurations according to embodiments; [0086] A short TTI configuration index field of 3 bits can thus be introduced in a slow grant or by RRC configurations, with an example mapping of configurations given in Table 1 (i.e., Table 1 lists the set of combinations, and the configuration index field identifies one combination) of one or more transmission time intervals and one or more uplink reference signal transmissions ([0069] the uplink short TTI configurations define the positions of reference symbols and data symbols for short TTI operation; [0081] FIG. 9(a) shows an example of short TTI configuration in a subframe with four 2-symbol short TTIs and two 3-symbol short TTIs ... a DMRS symbol is transmitted at the beginning of each short TTI. … The example shown in FIG. 10 explicitly specifies the short TTIs, i.e., short TTI 2 and short TTI 5, where dynamic DMRS insertion is applied; [0087] Since the RS pattern in FIGS. 6-14 are slot contained, i.e. the DMRS pattern simply repeats in all slots, it is possible to extend table 1 to include short TTI configurations where the first slot and the second slot follow different RS patterns), the set of predetermined combinations including at least one combination of two or more transmission time intervals and one or more uplink reference signal transmissions ([0081] FIG. 9(a) shows an example of short TTI configuration in a subframe with four 2-symbol short TTIs and two 3-symbol short TTIs. ... a DMRS symbol is transmitted at the beginning of each short TTI. … The example shown in FIG. 10 explicitly specifies the short TTIs, i.e., short TTI 2 and short TTI 5, where dynamic DMRS insertion is applied); and
use said one or more uplink reference signal transmissions of the identified combination to assist the recovery of data from the one or more uplink radio data transmissions by said communication device in the one or more transmission time intervals of the identified combination ([0064] The wireless device 300a, 300b performs a data transmission on PUSCH for short TTI operation; [0080] The benefit of having a DMRS symbol transmitted at the beginning of each short TTI is that the network node 200 might be able to start decoding the data right after the channel estimation; [0127] the DMRS symbol is placed at the beginning or in the middle of the sTTI so that the decoding of sPUSCH can start before the end of the sTTI. This enables the network node to know earlier if a retransmission is needed and to schedule it with reduced delay; [0129] Another aspect to consider further is the benefit of reusing the current DMRS positions of PUSCH for sPUSCH as this might improve channel estimation by reducing inter-cell interference from neighbouring cells. Another benefit of having common DMRS positions for different UL sTTI configurations is that it allows the network node to operate MU-MIMO between wireless devices with different sTTI lengths).
	However, Sahlin does not teach the one or more uplink radio data transmissions by said communication device in the one or more transmission time intervals of the identified combination, scheduled by the single uplink grant, wherein said set of predetermined combinations include one or more of the following: one or more combinations in which an uplink reference signal occupies a first symbol after a first scheduled transmission time interval, and any additional transmission time intervals follow said uplink reference signal; or one or more combinations in which uplink reference signal transmissions occupy both a first scheduled symbol and a predetermined symbol in each of the one or more combinations.
In an analogous art, Lee teaches the one or more uplink radio data transmissions by said communication device in the one or more transmission time intervals of the identified combination, scheduled by the single uplink grant ([0107] when multi-TTI scheduling is performed on a plurality of TTIs sharing a DMRS via a UL grant, information on whether or not a plurality of the TTIs sharing the DMRS are scheduled can be explicitly signaled by including a new field in DCI or reinterpreting a legacy field; [0103] When DMRSs for a plurality of TTIs are transmitted in a specific symbol at the same time on a U-band, it may be able to define a rule that a plurality of the TTIs are scheduled to a single UE).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee’s method with Sahlin’s method so that data is transmitted as soon as possible within a short time period using a short TTI (transmission time interval) for a service/UE sensitive to latency and a response is transmitted within a short time period in response to the data. Moreover, the signaling for uplink resource grant can be reduced by the multi-TTI scheduling.
The combination of Sahlin and Lee does not teach wherein said set of predetermined combinations include one or more of the following: one or more combinations in which an uplink reference signal occupies a first symbol after a first scheduled transmission time interval, and any additional transmission time intervals follow said uplink reference signal; or one or more combinations in which uplink reference signal transmissions occupy both a first scheduled symbol and a predetermined symbol in each of the one or more combinations.
	In an analogous art, Takeda teaches wherein said set of predetermined combinations include one or more of the following: one or more combinations in which an uplink reference signal occupies a first symbol after a first scheduled transmission time interval, and any additional transmission time intervals follow said uplink reference signal ([0096] a shared symbol is placed for every three short TTIs (that is, every six symbols), and, on each shared symbol, the DM-RSs for the PUSCHs in three subsequent short TTIs are multiplexed; [0097] For example, in arrangement pattern 10, symbol 3 of normal TTI (subframe) 1 is shared by short TTI 1 in slot 0 of normal TTI 1, short TTI 2, which bridges over slot 0 and slot 1, and short TTI 3 in slot 1. That is, the DM-RSs for PUSCHs in a number of short TTIs belonging to different slots are multiplexed on this symbol 3; [0098] Symbol 10 in normal TTI 1 is shared by short TTI 4 of normal TTI 1, short TTI 5, which bridges over normal TTI 1 and normal TTI 2, and short TTI 0 of normal TTI 2. That is, the DM-RSs for PUSCHs in a number of short TTIs belonging to different slots are multiplexed on symbol 10 (i.e., the DM-RS on symbol 3 occupies the first symbol after sTTI 0, and additional sTTIs (sTTI1-sTTI3) follow the DM-RS)); or one or more combinations in which uplink reference signal transmissions occupy both a first scheduled symbol and a predetermined symbol in each of the one or more combinations ([0059] a DM-RS is allocated to the first symbol of every short TTI, it is equally possible to allocate DM-RSs to other symbols as well … allocate DM-RSs, which serve as reference signals upon demodulating data, to the first symbol in short TTIs; FIG. 2 (i.e., first symbols in sTTI 1, sTTI 2 … are the predetermined symbols occupied by DM-RS)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Takeda’s method with Sahlin’s method so that when it is allowed to multiplex DM-RSs pertaining to a number of short TTIs that cross the boundary between slots and the boundary between normal TTIs (subframe boundary), upon the same symbol, it becomes easy to reuse the arrangement of DM-RSs used in existing LTE systems (Takeda [0099]).

Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in Claim 15.
	Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in Claim 16.

Regarding Claim 27, the combination of Sahlin, Lee and Takeda, specifically Sahlin teaches wherein the number of uplink reference signal transmissions is smaller than or equal to the number of transmission time intervals ([0081] FIG. 9(a) shows an example of short TTI configuration in a subframe with four 2-symbol short TTIs and two 3-symbol short TTIs. ... a DMRS symbol is transmitted at the beginning of each short TTI (i.e., the number of DMRSs is equal to the number of sTTIs)).

Regarding Claim 28, the claim is interpreted and rejected for the same reason as set forth in Claim 18.
	Regarding Claim 29, the claim is interpreted and rejected for the same reason as set forth in Claim 19.
	Regarding Claim 30, the claim is interpreted and rejected for the same reason as set forth in Claim 20.
	Regarding Claim 31, the claim is interpreted and rejected for the same reason as set forth in Claim 11.
Regarding Claim 35, the claim is interpreted and rejected for the same reason as set forth in Claim 15.
	Regarding Claim 36, the claim is interpreted and rejected for the same reason as set forth in Claim 16.
Regarding Claim 37, the claim is interpreted and rejected for the same reason as set forth in Claim 27.
Regarding Claim 38, the claim is interpreted and rejected for the same reason as set forth in Claim 18.
	Regarding Claim 39, the claim is interpreted and rejected for the same reason as set forth in Claim 19.
	Regarding Claim 40, the claim is interpreted and rejected for the same reason as set forth in Claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 2019/0199502) teaches method of improved solutions for transient time in RAN1 standard for shortened TTI.
Horiuchi et al. (US 2021/0021454) teaches method of determining transmission power of sTTI with DMRS.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413